SUPREME COURT OF THE STATE OF NEW YORK
       Appellate Division, Fourth Judicial Department

883
CA 16-00551
PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND SCUDDER, JJ.


CAROL J. KOBRIN, CLAIMANT-APPELLANT,

                     V                              MEMORANDUM AND ORDER

STATE OF NEW YORK, DEFENDANT-RESPONDENT.
(CLAIM NO. 120337.)


HOGAN WILLIG, PLLC, AMHERST (DIANE R. TIVERON OF COUNSEL), FOR
CLAIMANT-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (OWEN DEMUTH OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Michael E. Hudson, J.),
entered July 6, 2015. The order dismissed the claim.

     It is hereby ORDERED that the order so appealed from is unanimously
affirmed without costs.

     Memorandum: Claimant appeals from an order granting defendant=s
motion for summary judgment dismissing the claim. Contrary to claimant=s
contention, we conclude that the Court of Claims properly granted
defendant=s motion based on claimant=s failure to plead the Atotal sum
claimed@ (Court of Claims Act ' 11 [b]; see Kolnacki v State of New York,
8 NY3d 277, 280-281, rearg denied 8 NY3d 994; Lepkowski v State of New
York, 1 NY3d 201, 206-207). There must be strict compliance with the
pleading requirements contained in Court of Claims Act ' 11 (b) (see
Kolnacki, 8 NY3d at 280-281; Lepkowski, 1 NY3d at 206-207).
ANotwithstanding [claimant=s] argument that >the total sum claimed= does
not necessarily have to be a dollar figure, it is clear that her
claimCentirely lacking any amount of monetary damagesCfailed to satisfy
the requirements of the statute@ (Kolnacki, 8 NY3d at 280).




Entered:   November 10, 2016                     Frances E. Cafarell
                                                 Clerk of the Court